 Case 3:09-md-02098-C Document 206 Filed 04/09/20                   Page 1 of 5 PageID 5135



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

In re Kitec Plumbing Systems Products                 §      Case No. 09-md-2098-C
Liability Litigation                                  §
                                                      §

                        JOINT NOTICE OF END OF CLAIMS PERIOD


       Class Plaintiffs and the IPEX Defendants file this Notice to update the Court on this multi-

district class action litigation, including that the Claims Filing Deadline has now passed.

                                         BACKGROUND

       This case involved claims regarding alleged defects in the IPEX Defendants’ Kitec

plumbing system products. This Court granted final approval of the class action settlement on

November 17, 2011. See Order Certifying Class for Settlement and Approving Class Action

Settlement (Nov. 17, 2011) (Dkt. No. 155). Courts in Quebec and Ontario (the “Canadian Courts”)

also approved the settlement, covering Canadian class members. Id. at ¶ 9; Notice of Final

Approval of Class Action Settlement of the Canadian Classes (Excluding Quebec) (Dec. 2, 2011)

(Dkt. No. 158); Notice of Final Approval of Class Action Settlement of the Quebec Class (Jan. 4,

2012) (Dkt. No. 159).

       The court-approved Settlement Agreement released the IPEX Defendants from liability

relating to their Kitec plumbing system products. See Class Action Settlement and Release

Agreement, Exhibit A to the Declaration of Robert K. Shelquist (Mar. 17, 2011) (Dkt. No. 74-1 at

6-72) (hereinafter, the “Settlement Agreement”), at ¶¶ 89-99. It required them to establish a

$125 million settlement fund, $25 million of which could be used as Class Counsel’s attorneys’

fees and the remaining $100 million of which would go toward compensating the class and paying

administrative and notice costs. Id. at ¶ 59.



                                                 1
 Case 3:09-md-02098-C Document 206 Filed 04/09/20                   Page 2 of 5 PageID 5136



       The Settlement Agreement became effective when this Court’s and the Canadian Courts’

final orders and judgments approving the settlement became non-appealable. Id. at ¶ 118. Upon

the occurrence of these conditions on January 9, 2012, which became the Settlement Agreement’s

“Effective Date,” the IPEX Defendants released to Class Counsel the $125 million Settlement

Fund. Notice of Occurrence of Effective Date and Distribution of Settlement Fund (Jan. 10, 2012)

(Dkt. No. 160). This Effective Date also triggered the beginning of the Claims Period—an eight-

year period during which settlement class members could make claims for recovery from the

Settlement Fund. Settlement Agreement at ¶ 9. “If at the end of the Claims Period, funds remain

in the Settlement Fund after completion of the Claims Process and Plan of Allocation and

Distribution, all such remaining funds together with interest thereon shall be paid within 60 days

by the Claims Administrator to the IPEX Funding Entities . . .” Id. at ¶ 110.

                                       STATUS UPDATE

       The Effective Date of the Settlement Agreement occurred on January 9, 2012, which

therefore began the eight-year Claims Period. The Claims Administrator has reported to Class

Counsel periodically as claims have been received and it appears more than 20,000 claims have

been received, including a large influx of claims filed in December 2019 and early January 2020.

The Claims Administrator estimates that its review of claims will be complete by fall 2020.

       The Order Certifying Class for Settlement and Approving Class Action Settlement (Nov.

17, 2011) states that the Settlement Fund was intended to “afford claimants significant financial

compensation that will cover all or a substantial portion of the costs associated with either repair

of a leak or replacement of the Kitec System during the next eight years that the Settlement Funds

will exist.” Dkt. No. 155 at ¶ 20. As the Court observed: “initial, partial payments contemplated

in the original Plan of Distribution and Allocation, would not begin to take place before the third

or fourth year of the claims period” and therefore “Claimants may be required to wait eight years


                                                 2
 Case 3:09-md-02098-C Document 206 Filed 04/09/20                   Page 3 of 5 PageID 5137



to receive the full value of [their] qualifying claim.” Id. at ¶ 34. The Court-approved Plan of

Allocation provides that “A final payment will be made to all qualified Class Members at the end

of the eight-year Claims Period such that all qualified Class Members will receive an additional

payment in proportion to the value of their claim, in relation to the total value of all claims made

during the claims period. The total value of their claim will be the cost of a complete replumb and

any unreimbursed consequential damages resulting from the failure of the Kitec system the

claimant may have experienced.” Dkt. 74-1 at 102.

       The Parties are working together diligently to wind-up the Settlement Fund, including by

making to class members all final payments required under the Settlement Agreement and

returning to the IPEX Defendants any monies remaining in the Settlement Fund. To this end, in

fall 2020, Class Counsel expects to put forward to this Court and the Quebec and Ontario Courts

the details of how the final payment to class members will be calculated.




                                                 3
Case 3:09-md-02098-C Document 206 Filed 04/09/20       Page 4 of 5 PageID 5138



Dated: April 9, 2020                   Respectfully submitted,

By: /s/ Timothy S. Durst               By: s/ Robert K. Shelquist

Timothy S. Durst                       Robert K. Shelquist (Admitted pro hac vice)
Texas Bar No. 02020150                 LOCKRIDGE GRINDAL NAUEN P.L.L.P.
tim.durst@bakerbotts.com               100 Washington Avenue South
Patrick V. Plassio                     Suite 2200
Texas Bar No. 24102362                 Minneapolis, MN 55401
patrick.plassio@bakerbotts.com         E-mail: rshelquist@locklaw.com
BAKER BOTTS L.L.P.                     Telephone: 612-339-6900
2001 Ross Ave., Suite 900
Dallas, Texas 75201                    Jeffrey B. Cereghino (Admitted pro hac vice)
Tel: 214-953-6500                      ROCK LAW LLP
Fax: 214-953-6503                      101 Montgomery Street, Suite 1800
                                       San Francisco, CA 94104
Counsel for the IPEX Defendants        E-mail: jbc@rocklawcal.com
                                       Telephone: 415.433.4949

                                       Charles LaDuca (Admitted pro hac vice)
                                       CUNEO GILBERT & LaDUCA, LLP
                                       507 C Street, NE
                                       Washington, DC 20002
                                       E-mail: Charles@cuneolaw.com
                                       Telephone: 202-789-3960

                                       Sam Lock
                                       Texas Bar No. 24000470
                                       LAW OFFICES OF SAM LOCK
                                       1011 S. Alamo
                                       San Antonio, TX 78210
                                       E-mail: sam@locklawfirm.com
                                       Telephone: 210-226-0965

                                       Michael McShane (Admitted pro hac vice)
                                       AUDET & PARTNERS, LLP
                                       221 Main Street
                                       Suite 1460
                                       San Francisco, CA 94105
                                       E-mail: mmcshane@audetlaw.com
                                       Telephone: 415-568-2555

                                       Attorneys for Plaintiffs and the Class




                                   4
 Case 3:09-md-02098-C Document 206 Filed 04/09/20                    Page 5 of 5 PageID 5139



                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 9, 2020, the forgoing document was filed with the Clerk of
Court for the United States District Court for the Northern District of Texas, Dallas Division, using
the electronic case filing system of the court. All ECF registered attorneys of record were served
a copy of the foregoing by the ECF system. Any attorney of record not registered with the Court’s
ECF system will be served by electronic mail.



                                              /s/ Timothy S. Durst
                                              Timothy S. Durst
